702 N.W.2d 576 (2005)
KOSMAL
v.
AMERITECH.
No. 127064.
Supreme Court of Michigan.
August 30, 2005.
SC: 127064, COA: 254936.
By order dated April 26, 2005, the application for leave to appeal was held in abeyance pending the decision in Bailey v. Oakwood Hospital and Medical Center (Docket No. 125110). On order of the Court, the opinion having been issued on June 29, 2005, 472 Mich. 685, 698 N.W.2d 374 (2005), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this matter to the Workers' Compensation Appellate Commission for further proceedings consistent with the decision in Bailey.